John F. Stroud, Justice, dissenting. I cannot say that the chancellor and the majority of my brethren are wrong in their finding that the ballot title proposed by the constitutional convention is misleading. However, I will not lightly overrule the proposal of the majority of the convention delegates if it is reasonably possible to preserve all or part of their will. An alternate ballot title suggested in the amicus curiae brief of Dr. Robert A. Leflar, President of the 1979-80 Arkansas Constitutional Convention, meets most of the objections of the majority opinion while preserving the language of the originally proposed ballot title. I would modify the decision of the chancellor to permit that suggested ballot title: PROPOSED CONSTITUTION of 1980 FOR PROPOSED CONSTITUTION OF 1980 AGAINST PROPOSED CONSTITUTION OF 1980 (FOR RETENTION OF CONSTITUTION OF 1874 AS AMENDED)